                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TRAVIS DENORRIS ARNOLD,                            )
                                                   )
                         Petitioner,               )
                                                   )
                    v.                             )      1:19CV366
                                                   )      1:08CR322-1
UNITED STATES OF AMERICA,                          )
                                                   )
                      Respondent.                  )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 11, 2019, was served on the parties in this

action. (ECF Nos. 169, 170.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Petitioner’s request for relief under the First

Step Act, (ECF No. 166), is DENIED and this action is filed is DISMISSED sua sponte without

prejudice to Petitioner promptly filing a corrected motion on the proper § 2255 forms if he

seeks to attack his sentence under that statute and receives permission to do so.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 16th day of August 2019.

                                            /s/ Loretta C. Biggs
                                            United States District Judge
